Filed 3/30/22 P. v. Lynex CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE


 THE PEOPLE,                                                            B314749

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. PA034126)
           v.

 TOMMIE LAWSON LYNEX,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of Los Angeles
County, Daniel B. Feldstern, Judge. Affirmed.
                               ____________________________

     Richard B. Lennon and Jill Ishida, under appointment by the
Court of Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.

                               ____________________________
       A jury convicted defendant and appellant Tommie Lawson
Lynex of first degree murder (Pen. Code,1 § 187, subd. (a)) in 2000.
The court sentenced him to a base term of 25 years to life, plus an
additional 25 years to life for personally using a firearm to cause
great bodily injury or death. (§ 12022.53, subd. (d).) The trial
court also imposed a restitution fine of $10,000 (§ 1202.4, subd. (b)),
a parole revocation fine of $10,000 stayed pending the completion
of parole (§ 1202.45), and $5,000 in restitution to the family of the
victim (§ 1202.4, subd. (f)). We affirmed the conviction on appeal.
(People v. Lynex (July 17, 2001, B145639) [nonpub. opn.).)2
       Two decades after his conviction, on July 16, 2021, Lynex
filed a petition to modify his restitution and parole revocation
fines. He alleged that the fines were unauthorized, and that
they constituted cruel and unusual punishment under the Eighth
Amendment. He also alleged that he had not had an opportunity
to dispute the amount of the fine, in violation of his right to due
process. Finally, he claimed that his attorney rendered ineffective
assistance of counsel by failing to object to the fines.
       The trial court denied the petition on the grounds that the
fines were not excessive, and that Lynex had not shown an inability
to pay. The court also concluded that Lynex forfeited the issue


      1 Unless otherwise specified, subsequent statutory references
are to the Penal Code.
      2 We grant Lynex’s request for judicial notice of the prior
opinion. We deny the request to the extent it seeks judicial notice of
additional documents not relevant to the issues Lynex has raised in
his supplemental brief. Lynex has also filed a motion to recall the
remittitur. Although he filed the motion in the instant case, we
assume he meant to request to recall the remittitur in his original
appeal. In any case, we deny that motion in a separate order filed
concurrently with this opinion.


                                   2
by failing to object at the sentencing hearing, and that his claim
of ineffective assistance of counsel failed because he had not
demonstrated a reasonable probability of succeeding on the merits.
       Lynex filed a timely notice of appeal.
       We appointed counsel for Lynex, who filed a brief raising no
issues and requesting that we follow the procedures set forth in
People v. Serrano (2012) 211 Cal.App.4th 496 (Serrano). Counsel
provided Lynex with a copy of the record and the Serrano brief, and
informed him that he had the right to file a supplemental brief.
Lynex filed a supplemental brief on January 20, 2022.

                          DISCUSSION
       When a defendant’s appointed counsel files a brief raising
no issues in an appeal of a denial of postconviction relief, we
are not obligated to review the record independently to determine
whether there are any arguable issues on appeal. (People v. Cole
(2020) 52 Cal.App.5th 1023, 1039 (Cole), review granted Oct. 14,
2020, S264278.) The defendant has a right, however, to file a
supplemental brief. (Ibid.) If he does so, “the Court of Appeal is
required to evaluate any arguments presented in that brief and
to issue a written opinion that disposes of the trial court’s order
on the merits.” (Id. at p. 1040.)
       Lynex raises one issue in his supplemental brief. He
contends that his parole revocation fine is an unauthorized
sentence because of Assembly Bill No. 1869 (2019−2020 Reg. Sess.)
(Assembly Bill No. 1869) (Stats. 2020, ch. 92), which he describes
as “an ameliorative change to the law that eliminated fees related
to mandatory supervision, effective January 1, 2022.”
       Lynex is correct that an unauthorized sentence, including
an unauthorized fine, can be corrected at any time, even if the
defendant failed to object when it was first imposed. (People v.



                                 3
Valenzuela (2009) 172 Cal.App.4th 1246, 1248–1249.) This
rule, however, applies only where the fine “could not lawfully
be imposed under any circumstance in the particular case.”
(People v. Scott (1994) 9 Cal.4th 331, 354.) Lynex’s $10,000 parole
revocation fine does not meet this requirement. At the original
sentencing hearing, the trial court was required to impose “an
additional parole revocation restitution fine in the same amount
as” the restitution fine. (§ 1202.45, subd. (a).) At the time of
Lynex’s conviction, as now, the maximum restitution fine under
section 1202.4, subdivision (b) was $10,000, which is the amount
the trial court imposed. The parole revocation fine was therefore
not unauthorized.
       Furthermore, Assembly Bill No. 1869 did not amend either
section 1202.4 or section 1202.45. The law was designed “to
eliminate the range of administrative fees that agencies and courts
are authorized to impose to fund elements of the criminal legal
system and to eliminate all outstanding debt incurred as a result of
the imposition of administrative fees” (Stats. 2020, ch. 92, § 2), but
it did not abolish parole revocation fines.




                                  4
                           DISPOSITION
      The trial court’s order is affirmed.
      NOT TO BE PUBLISHED.




                                             ROTHSCHILD, P. J.
We concur:




                  BENDIX, J.




                  CRANDALL, J.*




      *Judge of the San Luis Obispo Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                   5